 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    HUDSON INSURANCE COMPANY,                         No. 1:18-cv-00907-DAD-SKO
10                       Plaintiff,
                                                        ORDER RE STATUS REPORT AND
11           v.                                         STIPULATION
12    GOLDEN STATE BROKERS, INC., et al.,               (Docs. 217, 218)
13                       Defendants.
14

15

16          The Court held a scheduling conference in this case on December 13, 2019. Following the

17   scheduling conference, the Court directed Plaintiff to file, by no later than December 20, 2019, a

18   status report setting forth: (1) legal authority regarding whether Defendant JC Transport is an entity
19   within the meaning of Local Rule 183(a); (2) if so, whether Plaintiff intends to substitute Jose
20
     Castillo Jimenez for JC Transport as the proper party, or whether JC Transport must retain an
21
     attorney; and (3) whether this effects Plaintiff’s filing of a stipulation or motion for disbursement
22
     of funds by December 27, 2019. (Doc. 213.)
23

24          On December 20, 2019, Plaintiff filed a status report stating that JC Transport is a motor

25   carrier with Department of Transportation number 2361454, with the legal name “Jose Castillo

26   Jimenez; DBA Name: JC Transport.” (Doc. 217 at 1.) Plaintiff represents that JC Transport is not
27
     a “corporation or other entity” which must appear through an attorney pursuant to Local Rule 183(a)
28
 1   because JC Transport is a “sole proprietorship.” (Id.) Nonetheless, Plaintiff states that it intends
 2   to substitute Jose Castillo Jimenez, an individual, for JC Transport, by stipulation. (Id.) Plaintiff
 3
     represents that this should not affect the filing of a motion for disbursement of funds by December
 4
     27, 2019, assuming the stipulation is fully approved by the Court. (Id. at 2.)
 5
            Concurrently with filing the status report, Plaintiff filed a stipulation for filing of a third
 6

 7   amended complaint. (Doc. 218.) The stipulation is signed by all parties who have appeared in the

 8   action and requests that the Court allow Plaintiff to file the “Third Amended Complaint in

 9   Interpleader,” (see Doc. 218 at 4–7), which names as Defendants Jose Castillo Jimenez, Western
10
     Flyer Express, LLC, and Compass Funding Solutions, LLC, and alleges one cause of action for
11
     interpleader. The stipulation further states that the parties “agree that they have been properly
12
     served with the Third Amended Complaint” and requests that an answer attached to the stipulation,
13
     (see Doc. 218 at 9–11), be deemed as Jose Castillo Jimenez’s answer to the third amended
14

15   complaint. Finally, the parties request that the answers previously filed by Compass Funding

16   Solutions, LLC and Western Flyer Express, LLC, (Docs. 189, 192), be allowed to stand as their
17   answers to the third amended complaint. (Doc. 218 at 2.)
18
            Upon review of the parties’ stipulation, (Doc. 218), and for good cause shown, the Court
19
     GRANTS the parties’ requests to file a third amended complaint and for the answer attached to the
20
     stipulation to be deemed as Jose Castillo Jimenez’s answer to the third amended complaint. As the
21

22   third amended complaint omits multiple claims and paragraphs that were included in the second

23   amended complaint, to prevent confusion, the Court hereby DIRECTS Defendants Compass

24   Funding Solutions, LLC and Western Flyer Express, LLC to file new answers responsive to the
25   third amended complaint. The Court will sua sponte extend Plaintiff’s deadline for filing a motion
26
     for disbursement of interpleader funds accordingly.
27

28
                                                       2
 1

 2            Accordingly, IT IS ORDERED:
 3
              1.      Plaintiff shall file the third amended complaint, (Doc. 218 at 4–7), on the docket by
 4
     no later than December 27, 2019.
 5
              2.      The answer attached to the stipulation, (Doc. 218 at 9–11), shall be deemed
 6

 7   Defendant Jose Castillo Jimenez’s answer to the third amended complaint.

 8            3.      Defendants Compass Funding Solutions, LLC and Western Flyer Express, LLC,

 9   shall file answers to the third amended complaint by no later than January 3, 2020.
10
              4.      Plaintiff shall file the motion or stipulation for disbursement of interpleader funds
11
     by no later than January 6, 2020.
12

13
     Dated:        December 23, 2019                               /s/   Sheila K. Oberto             .
14                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
